Exhibit 10.31

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made effective as of
October 8,  2015, by and among Pure Bioscience,  Inc., a  Delaware corporation
(the “Company”), and each of the persons executing a copy of this Agreement
(each an “Investor” and, collectively, the “Investors”).

 

The parties hereby agree as follows:

 

1.Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” shall mean, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.

 

“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.

 

“Investor” or “Investors” shall mean a person or the persons executing a copy of
this Agreement and the Purchase Agreement and any Affiliate of any Investor who
is a subsequent holder of any Registrable Securities.

 

“Issuable Shares” shall mean the Purchase Shares and the Warrant Shares.

 

“Prospectus” shall mean (i) the prospectus included in the Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.

 

“Purchase Agreement” shall mean that certain Securities Purchase Agreement by
and among the Company and the purchasers named therein. 

 

“Purchase Shares” shall mean the shares of Common Stock acquired by an Investor
pursuant to the Securities Purchase Agreement and issued at a closing thereof.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing the Registration Statement or similar document in
compliance with the 1933 Act (as defined below), and the declaration or ordering
of effectiveness of such Registration Statement or document.

 

 “Registrable Securities” shall mean (i) the Purchase Shares, (ii) the Warrant
Shares and (iii) any other securities issued or issuable with respect to or in
exchange for the Purchase Shares or Warrant Shares; provided, that, a security
shall cease to be a Registrable Security upon the earlier of (a) the date the
Registration Statement becomes effective under the 1933 Act and such securities
having been sold, transferred, disposed of or exchanged pursuant to such
Registration Statement, (b) the date on which such securities either have been
transferred pursuant to Rule 144 (or any similar provision then in effect) or
are freely saleable, without condition pursuant to Rule 144, including any
current public information requirements, assuming for any Warrants that contain
a cashless exercise feature, that the Warrant Shares issuable pursuant to such
Warrants will be issued pursuant to the terms of the cashless exercise feature
or (c) the date on which such securities  are sold to the Company or cease to be
outstanding.

 

“Registration Statement” shall mean a registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, as well as amendments
and supplements to such Registration Statement, including post-effective
amendments, and all exhibits





1

--------------------------------------------------------------------------------

 



 

and all material incorporated by reference in such Registration Statement.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Warrants” shall mean, the Warrants to purchase shares of Common Stock issued to
the Investors pursuant to the Purchase Agreement.

 

“Warrant Shares” shall mean the shares of Common Stock issuable upon the
exercise of the Warrants. 

 

“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

2.Registration.

 

(a)Demand Registration.    Subject to the conditions of this Section 2,
following demand by the Investors holding at least seventy-five percent (75%) of
the Issuable Shares (assuming the exercise of the Warrants) that the Company
file a Registration Statement covering the registration of the Registrable
Securities (the “Initial Demand Request”), the Company shall, within ten (10)
days of the receipt thereof, give written notice of such request to all
Investors (the “Registration Notice”).  Upon written notice received by the
Company within ten (10) days of the mailing of the Registration Notice from
Investors requesting that their respective Registrable Securities be registered
pursuant to the Registration Statement (the “Additional Demand Requests”), the
Company shall use its commercially reasonable efforts to file, as soon as
practicable and in any event within 60 days of receipt of the Additional Demand
Requests, a Registration Statement covering the resale of Registrable Securities
that the Investors request to be registered pursuant to this Section 2 (a
“Demand Registration”).  Notwithstanding the foregoing, the Company will in no
event be required to effect more than one Demand Registration in total.  The
Company’s obligation pursuant to this Section 2 is conditioned upon the
Investors providing the information contemplated in Section 5.  Subject to any
SEC comments, such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A  (the “Plan of Distribution”).  Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.  Except as expressly provided in the
Purchase Agreement, such Registration Statement shall not include any shares of
Common Stock or other securities for the account of any other holder without the
prior written consent of the Investors holding a majority of the Registrable
Securities.  The Registration Statement (and each amendment or supplement
thereto, and any request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 2(c) to the Investors and their counsel
prior to its filing or other submission.  

 

(b)Expenses.  The Company will pay all expenses associated with the
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable fees and expenses of one counsel to the Investors and the Investors’
reasonable expenses in connection with the registration, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.

 

(c)Effectiveness.  The Company shall use its commercially reasonable efforts to
cause such Registration Statement to be declared effective under the 1933 Act as
promptly as reasonably practicable after the filing thereof.  Any request for
acceleration of the Registration Statement shall seek effectiveness at 4:01
p.m., New York time, or as soon thereafter as practicable.  The Company shall
notify the Investors by facsimile or e-mail as promptly as practicable, and in
any event, prior to 9:00 a.m., New York time, on the day after the Registration
Statement is declared effective, shall file with the SEC under Rule 424 a final
Prospectus as promptly as practicable, and in any





2

--------------------------------------------------------------------------------

 



 

event, prior to 9:00 a.m., New York time, on the day after the Registration
Statement is declared effective, and shall advise the Investors in writing that
either (i) it has complied with the requirements of Rule 172 or (ii) it is
unable to satisfy the conditions of Rule 172 and, as a result, Investors are
required to deliver a copy of the Prospectus in connection with any sales of
Registrable Securities (in which case, the Company shall deliver to the
Investors a copy of the Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby).  Notwithstanding the
foregoing, there shall be no monetary penalty or liquidated damages imposed upon
the Company if the Registration Statement is not declared effective by the SEC.

 

(d)Deferral and Suspension. At any time after receiving a Demand Request or
after the Registration Statement has become effective, the Company may defer the
filing of or suspend the use of any such Registration Statement upon giving
written notice of such action to the Investors with a certificate signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board of Directors, the filing or use of the Registration Statement
covering the Registrable Securities would be seriously detrimental to the
Company or its stockholders at such time and that the Board of Directors
concludes, as a result, that it is in the best interests of the Company or its
stockholders to defer the filing or suspend the filing or suspend the use of
such Registration Statement at such time. The Company shall have the right to
defer the filing of or suspend the use of such Registration Statement for a
period of up to an aggregate of one hundred twenty (120) days from the date the
Company notifies the Investors of such deferral or suspension in any twelve (12)
month period; provided, that the Company may not invoke this right more than
once in any twelve (12) month period. In the case of the suspension of use of
any effective Registration Statement, the Investors, immediately upon receipt of
notice thereof from the Company, shall discontinue any sales of Registrable
Securities pursuant to such Registration Statement until advised in writing by
the Company that the use of such Registration Statement may be resumed. In the
case of a deferred Registration Statement, the Company shall provide prompt
written notice to the Investors of (i) the Company’s decision to file or seek
effectiveness of the Registration Statement following such deferral and (ii) the
effectiveness of such Registration Statement.

 

3.Company Obligations.  The Company will use its commercially reasonable efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

 

(a)use its commercially reasonable efforts to cause such Registration Statement
to become effective as provided herein and to remain continuously effective for
a period that will terminate when the Purchase Shares, (ii) the Warrant Shares
and (iii) any other securities issued or issuable with respect to or in exchange
for Registrable Securities, as applicable, cease to be Registrable Securities; 

 

(b)prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;

 

(c)furnish to each of the Investors and their single designated legal counsel
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than two (2) Business Days after
the filing date, receipt date or sending date, as the case may be) one (1) copy
of the Registration Statement and any amendment thereto, the preliminary
prospectus and Prospectus and any amendment or supplement thereto, and (ii) such
number of copies of a Prospectus, including a preliminary prospectus, and all
amendments and supplements thereto and such other documents as each Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Investor that are covered by the Registration
Statement;

 

(d)use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

 

(e)to the extent required by applicable law, prior to any public offering of
Registrable Securities, use commercially reasonable efforts to (i) register or
qualify or cooperate with the Investors and their counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or blue sky laws of such jurisdictions reasonably requested
by the Investors and (ii) do any and all other acts or





3

--------------------------------------------------------------------------------

 



 

things commercially reasonable or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(e), or
(iii) file a general consent to service of process in any such jurisdiction;

 

(f)use commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed; and

 

(g)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities, and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.

 

(h)With a view to making available to the Investors the benefits of Rule 144 of
the 1933 Act (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to:  (i) use its
commercially reasonable efforts to make and keep public information available,
as those terms are understood and defined in Rule 144, until the earlier of
(A) six months after such date as all of the Registrable Securities may be
resold pursuant to Rule 144 without regard to any volume limitation requirements
under Rule 144 or (B) such date as all of the Registrable Securities shall have
been resold and (ii) use its commercially reasonable efforts to file with the
SEC in a timely manner all reports and other documents required of the Company
under the 1934 Act.

 

4.Due Diligence Review; Information.  

 

(a)The Company shall make available, during normal business hours, for
inspection and review by the Investors, advisors to and representatives of the
Investors (who may or may not be affiliated with the Investors and who are
reasonably acceptable to the Company), all financial and other records, all SEC
Filings (as defined in the Purchase Agreement) and other filings with the SEC,
and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Investors or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Investors and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.

 

(b)The Company shall not disclose material nonpublic information to the
Investors, or to advisors to or representatives of the Investors, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investors, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.Obligations of the Investors.

 

(a)Each Investor shall, upon request of the Company, use its commercially
reasonable efforts to furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required by the provisions of this Agreement to effect the registration of such
Registrable Securities and shall execute such documents in





4

--------------------------------------------------------------------------------

 



 

connection with such registration as the Company may reasonably request,
including a completed questionnaire in the form attached hereto as Exhibit B. 
At least twenty (20) Business Days prior to the first anticipated filing date of
the Registration Statement, the Company shall notify each Investor of the
information the Company requires from such Investor if such Investor has made a
Demand Notice or Additional Demand Notice.  An Investor shall provide such
information to the Company at least ten (10) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor if such
Investor has made a Demand Request or an Additional Demand Request.

 

(b)Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement hereunder.

 

6.Indemnification.

 

(a)Indemnification by the Company.  The Company will indemnify and hold harmless
each Investor and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, any preliminary Prospectus or final Prospectus, or any
amendment or supplement thereof; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application ”); (iii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; or (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration;  provided  , however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by an Investor or any controlling person
of an Investor in writing specifically for use in such Registration Statement or
Prospectus.

 

(b)Indemnification by the Investors.  Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor or any controlling person of
such Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto.  In no event shall
the liability of an Investor be greater in amount than the dollar amount of the
proceeds (net of all expense paid by such Investor in connection with any claim
relating to this Section 6 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Investor upon the sale of the Registrable Securities included
in the Registration Statement giving rise to such indemnification
obligation.  In addition, an Investor shall not be liable hereunder to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of the Company’s, or any underwriter’s,
or their representatives’ failure to send or give a copy of a final Prospectus,
as the same may be then supplemented or amended, to the person or entity
asserting an untrue statement or alleged untrue statement or omission or alleged
omission at or prior to the written confirmation of the sale of securities to
such person or entity if such statement or omission was corrected in such final
Prospectus.

 

(c)Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified





5

--------------------------------------------------------------------------------

 



 

party; provided that any person entitled to indemnification hereunder shall have
the right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, (b) the indemnifying party shall have failed to assume the defense of
such claim and employ counsel reasonably satisfactory to such person or (c) in
the reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

 

(d)Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

7.Miscellaneous.

 

(a)Amendments and Waivers.  This Agreement may be amended or waived only by a
writing signed by (i) the Company and (ii) the Investors holding at least
seventy-five percent (75%) of the Issuable Shares (assuming the exercise of the
Warrants).  The Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company shall
have obtained the written consent to such amendment, action or omission to act,
of the Investors holding a majority of the Issuable Shares (assuming the
exercise of the Warrants).

 

(b)Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in the Purchase Agreement.

 

(c)Assignments and Transfers by Investors.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns.  An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such transferee or assignee shall execute a copy of this
Agreement and that such Investor complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected.

 

(d)Assignments and Transfers by the Company.  This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Investors holding a majority of the Issuable Shares
(assuming conversion of the Notes and exercise of the Warrants), provided,
however, that the Company may assign its rights and delegate its duties
hereunder to any surviving or successor corporation in connection with a merger
or consolidation of the Company with another corporation, or a sale, transfer or
other disposition of all or substantially all of the Company’s assets to another
corporation, without the prior written consent of the Investors holding a
majority of the Issuable Shares (assuming conversion of the Notes and exercise
of the Warrants), after notice duly given by the Company to each Investor.





6

--------------------------------------------------------------------------------

 



 

(e)Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  A signature to this Agreement
transmitted electronically shall have the same authority, effect and
enforceability as an original signature.

 

(g)Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h)Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(j)Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof.  Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.   EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[signature pages follows]

 

 



7

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

THE COMPANY:

 

 

 

 

PURE BIOSCIENCE, INC.

 

 

 

 

 

 

 

By:

/s/ Hank Lambert

 

Name:

Hank Lambert

 

Title:

Chief Executive Officer

 

 





 

--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

THE INVESTORS:

 

 

 

 

 

By:

/s/ John P. Pfannenbecker

 

Printed Name:

John P. Pfannenbecker

 

Title (if applicable):

Manager

 

Entity Name (if applicable):

Franchise Brands, LLC

 





 

--------------------------------------------------------------------------------

 



Exhibit A

 

Plan of Distribution

 

The selling stockholders, which includes donees, pledgees, transferees or other
successors-in-interest selling shares of common stock or interests in shares of
common stock received after the date of this prospectus from a selling
stockholder as a gift, pledge, partnership distribution or other transfer, may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock or interests in shares of common stock on any stock
exchange, market or trading facility on which the shares are traded or in
private transactions.  These dispositions may be at fixed prices, at prevailing
market prices at the time of sale, at prices related to the prevailing market
price, at varying prices determined at the time of sale, or at negotiated
prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·



ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·



block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·



purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·



an exchange distribution in accordance with the rules of the applicable
exchange;

 

·



privately negotiated transactions;

 

·



short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 

·



through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·



broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·



a combination of any such methods of sale; and

 

·



any other method permitted by law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

  

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this





 

--------------------------------------------------------------------------------

 



 

prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders will be subject to the prospectus delivery
requirements of the Securities Act, unless an exemption therefrom is available.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

 There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $35,000 in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws and the
selling stockholders’ expenses; provided, however, that a selling shareholder
will pay all underwriting discounts and selling commissions, if any.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144 of the Securities Act
without regard to any volume limitation requirements under Rule 144 of the
Securities Act.

 





 

--------------------------------------------------------------------------------

 



 

Exhibit B

 

SELLING SHAREHOLDERS QUESTIONNAIRE

 

In connection with the preparation of the Registration Statement of Pure
Bioscience, Inc. (the “Company”), it is necessary that the Company obtain from
you (“Selling Shareholder”) written verification of certain information required
to be disclosed in the Registration Statement.

 

Please use the utmost care in responding to this Questionnaire.  You should be
aware that if the Registration Statement contains any false or misleading
statements which are material, under certain circumstances the Company and those
in control of the Company, including officers and directors, could be subject to
liability.   If the answer to any of the questions is “no,” “none” or “not
applicable,” please so indicate.  Please do not leave any questions unanswered
 .

 

As used herein, “Fiscal Year” refers to the Company’s fiscal year ended July 31,
2015, and for previous fiscal years.  Other  italicized  terms are defined in
Appendix A  to this Questionnaire.

 

If at any time prior to the effectiveness of the Registration Statement you
discover that your answer to any question was inaccurate, or if any event
occurring subsequent to your completion hereof and prior to the effectiveness of
the Registration Statement would require a change in your answers to any
questions, please contact Mark Elliott,  the Vice President Finance,  by
telephone at (619) 596-8600, ext. 116 immediately.

 

I hereby acknowledge, by my execution and dating of this Questionnaire in the
places indicated below, that my answers to the following questions are true and
correct to the best of my information and belief.

 

THE INVESTORS:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

Printed Name:

 

 

 

 

Title (if applicable):

 

 

 

 

Entity Name (if applicable):

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

I

GENERAL INFORMATION

 

Question 1(a):

 

Name:  Please set forth the full name of the Selling Shareholder.

 

Answer:

 

 

Question 1(b):

 

If the Selling Shareholder is not a natural person, please indicate whether the
Selling Shareholder is one of the following (and circle as appropriate):

 

·



a reporting company under the Exchange Act

 

·



a majority owned subsidiary of a reporting company under the Exchange Act,

 

·



a registered investment fund under the 1940 Act.

 

Yes ___________     No ____________

 

Question 1(c):

 

If the Selling Shareholder is not one of the three above, identify those persons
that have voting and investment control over the Company.

 

Answer:

 

 

Question 1(d):

 

Is the Selling Shareholder an executive officer or director of the Company or 5%
or more holder of Company shares of common stock.

 

Yes ____________    No ______________

 

Question 2:

 

Family Relationships.  If you have any family relationship, by blood, marriage
or adoption not more remote than first cousin, with any director, executive
officer , or nominee to become a director or executive  officer  of the Company,
its parent, any of its subsidiaries, or other  affiliates , or any individual
who has been employed by the Company in the past three years as an  executive
officer , please identify such relative and describe the nature of the
relationship.

 

Answer:

 

 

Question 3:

 

Is the Selling Shareholder a broker dealer and/or member of the Financial
Industry Regulatory Authority (“FINRA”) or a broker dealer’s affiliate and/or
member of FINRA?

 

Yes ___             No ___





 

--------------------------------------------------------------------------------

 



 

If a Selling Shareholder is a broker dealer and/or member of the FINRA, please
indicate whether the Selling Shareholder acquired its securities as compensation
for underwriting activities  or  investment purposes.

 

Yes ___             No ___

 

If a Selling Shareholder is an affiliate of a broker dealer and/or member of the
FINRA, please indicate whether this broker dealer’s affiliate (and circle as
appropriate):

 

·



purchased the securities to be resold in the ordinary course of business; and

 

·



had no agreements or understandings, directly or indirectly, with any person to
distribute the securities at the time of their purchase.

 

Yes ___             No ___

 

Is any member of your Immediate Family (by blood, marriage or adoption) a member
of the FINRA.

 

Yes ___             No ___

 

If you marked “Yes” to any of the questions above, please briefly describe the
facts below, giving the names of the broker dealer and/or member of the FINRA to
which your answer refers (including, for example, percentage of ownership,
amount of loan and interest payable, applicable dates, names of Affiliates,
family, etc).

 

 

 

 

 

 

Question 4:

 

State whether you provide any consulting or other services to the Company.

 

Yes ___             No ___

 

 

(a)           If you marked “Yes”, please briefly describe such services,
including cash and non-cash compensation received and attach copies of written
agreements or correspondence describing such services.

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

(b)           Please identify any of the following relationships you have with
any Member of the FINRA.

 

 

 

 

 

None

☐

 

Advisor

☐

 

Officer

☐

 

Director

☐

 

Trustee

☐

 

Founder

☐

 

Registered Representative

☐

 

5% Stockholder

☐

 

Employee

☐

 

Immediate Family

☐

 

Broker/Dealer

☐

 

Promoter

☐

 

Consultant

☐

 

Finder

☐

 

Bridge Lender

☐

 

General Partner

☐

 

Limited Partner

☐

 

Equity Investor

☐

 

Client or Customer

☐

 

Subordinated Debt Holder

☐

 

Other

☐

 

(c)           Please describe the nature of any relationship identified
above.  For example, if you are an advisor, promoter, consultant or finder,
describe the compensation you received; if you are an equity investor, state the
class of securities and percentage interest you hold; and if you are an
Immediate Family Member, describe the exact relationship, including the name of
the person  to whom you are related and the position such  person  holds with
any Member of the FINRA.  Identify the Member of the FINRA:

 

 

 

 

 

 

 

(d)           State whether you have any oral and/or written agreements with any
Member of the FINRA or person associated  with a Member of FINRA concerning the
disposition of your securities of the Company.

 

Yes ___             No ___

 

(e)           If you marked “Yes,” please briefly describe such agreement and
attach copies of written agreements or correspondence describing such
arrangement.

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



Question 5:

 

Involvement in Certain Legal Proceedings.  Have any of the following events
occurred during the last five years:

 

(a)           Were you the subject of any order, judgment or decree of any court
(not subsequently reversed, suspended or vacated by any court) permanently or
temporarily enjoining you (i) from acting as a futures commission merchant,
introducing broker, commodity trading advisor, commodity pool operator, floor
broker, leverage transaction merchant, any other  person regulated by the
Commodity Futures Trading Commission (“CFTC ”), or an  associated person  of any
of the foregoing; or as an investment advisor, underwriter, broker or dealer in
securities; or as an affiliated  person , director or employee of any investment
company, bank, savings and loan association or insurance company; or from
engaging in or continuing any conduct or practice in connection with such
activity; or (ii) from engaging in any type of business practice; or (iii) from
engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal or state securities
laws or federal commodities laws?

 

Yes ___             No ___

 





 

--------------------------------------------------------------------------------

 



 

(b)           Were you the subject of any order, judgment or decree of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days your right to engage in any activity described in subparagraph
(a) above, or to be associated with  persons  engaged in any such activity?

 

Yes ___             No ___

 

(c)           Has any court, the SEC, CFTC, FINRA or any securities exchange or
commodity exchange imposed a sanction against you or found you to have violated
any federal or state securities or commodities laws?

 

Yes ___             No ___

 

(d)           Do you or any of your associates have any claims against the
Company or any of its subsidiaries; or are you or any of your associates a party
adverse to the Company or any of its subsidiaries in any legal proceeding; or do
you or any of your associates have a material interest adverse to the Company or
any of its subsidiaries in any legal proceeding?

 

Yes ___             No ___

 

II

SECURITY OWNERSHIP

 

Question 6: Your Securities Holdings.

 

(a)           As to each class of equity securities of the Company, its parent
or any subsidiary, state the total number of shares or other units  beneficially
owned  by you as of the date hereof.

 

Title of Equity Security

(include warrants, options and convertible debt)

 

Number of Shares

Beneficially Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

If you listed any warrants, options, convertible debt or other derivative
securities that are not fully vested, please set forth the vesting schedule
below.

 

Vesting Schedule(s):

 

(b)           If, as a result of applying the rules regarding beneficial
ownership summarized in the Appendix to this Questionnaire, you have included in
the amount stated in answer to  Question 6(a)  above under “Number of Shares
Beneficially Owned” shares not issued in your name, please provide details as to
the nature of such beneficial ownership of such shares or other units and state
the amount of shares or units so owned;

 





 

--------------------------------------------------------------------------------

 



Answer:

 

(c)           If, as a result of applying the rules regarding beneficial
ownership summarized in the Appendix to this Questionnaire, you have excluded
from the amount stated in the answer to  Question 6(a)  above under “Number of
Shares Beneficially Owned” shares or units which are issued in your name, please
state the amount so excluded and explain why you are not the beneficial owner of
such shares or units.

 

Answer:

 

(d)           Of the total number of shares or units beneficially owned by you,
as reported in answer to Question 6(a), indicate below the amounts as to which
you have sole or shared voting or investment power.

 

 

Common Stock

 

Other

(i.e., warrants, options or

convertible debt)

Sole voting power

 

 

 

Shared voting power

 

 

 

Sole investment power

 

 

 

Shared investment power

 

 

 

 

 

(e)           Does the Selling Shareholder have a registration rights agreement
with the Company other than as described in the Purchase Agreement entered into
in connection with this questionnaire?

 

Yes ___             No ___

 

If so, attach a copy.

 

Question 7:  Disclaimer of Beneficial Ownership.

 

(a)           If you wish to disclaim beneficial ownership of any securities
referred to above, please set forth the number of such shares or units, the
circumstances upon which the disclaimer of  beneficial ownership  is based, the
name of the  person  or persons  who should be shown as the beneficial owner(s)
of such shares or units, and your relationship to that  person or those persons.

 

Answer:

 

(b)           Do you or any of your affiliates or associates participate in
investment decisions made by any nonprofit entity that owns Company securities?
If yes, please provide details and indicate whether you disclaim beneficial
ownership  of such Company securities.

 

Yes ___             No ___

 

Question 8:

 

Securities Holdings of Your Relatives.  If any equity securities of the Company,
its parent or any subsidiary are beneficially owned by any relative of yours (by
blood, marriage or adoption) who shares your home, please indicate below the
name of each such relative, your relationship with him or her, and the amount of
shares so owned.

 

Answer:

 





 

--------------------------------------------------------------------------------

 



III

CERTAIN TRANSACTIONS AND RELATIONSHIPS

 

Question 9:

 

Transactions with Management.  In the table on the following page, describe any
transaction (or series of similar transactions), during the Company’s last three
Fiscal Years, or any currently proposed transaction  (or series of similar
transactions), to which the Company or any of its subsidiaries was or is to be a
party, and in which you had or anyone in your immediate family has, a material
direct or indirect financial interest.  Identify the person (s) involved and
state the nature of your or their interest in the transaction, the amount of the
 transaction  and the amount of your or their interest in the  transaction .
(Attach a supplemental page if necessary.)

 

Description of

Transaction

 

Persons Involved

 

Nature of

Interest

 

Amount of

Transaction

 

Amount of

Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Question 10:

 

Indebtedness of Management. If you or any associate of yours has been indebted
to the Company or any of its subsidiaries at any time during the Company’s last
three Fiscal Years, state: (a) the name of the indebted person ; (b) if the
indebted  person  is an  associate , the nature of your relationship to that
 person ; (c) the largest aggregate amount of indebtedness outstanding at any
time during the Company’s last three Fiscal Years; (d) the nature of the
indebtedness and of the transaction in which it was incurred; (e) the amount of
indebtedness outstanding as of the latest practicable date (indicating that
date); and (f) the rate of interest paid or charged thereon, if any.

 

Include (with respect to yourself only) any instances where the Company, either
directly or indirectly (including through a subsidiary), extended or maintained
credit for you, arranged for the extension of credit, or renewed any extension
of credit, in the form of a personal loan to or for you.

 

Answer:

 





 

--------------------------------------------------------------------------------

 



 

APPENDIX A

 

DEFINITIONS OF CERTAIN TERMS

IN SELLING SHAREHOLDERS QUESTIONNAIRE

(Arranged Alphabetically)

 

1.  “Affiliate.”  An “affiliate” of any entity is a person that, directly or
indirectly, through one or more intermediaries, controls, is  controlled  by or
is under common  control  with such  person  (for example, a parent subsidiary
or sister corporation).

 

2.  “Associate.”  “Associate” for the purpose of Question 4 means (1) any
corporation or organization (other than the Company or a majority-owned
subsidiary of the Company) of which you are an officer  or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities; (2) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as a trustee or in a similar
fiduciary capacity; and (3) any member of your  immediate family .  ”Associate”
for the purpose of Question 13 means the same as the foregoing, except that
subsection (1) shall state “any corporation or organization ... of which you are
an  executive officer.”

 

3.  “Beneficially Owned” or “Beneficial Ownership.”

 

a.  General Rule. Under the rules of the SEC, you are deemed to “beneficially
own” or be the “beneficial owner” of any security with respect to which you have
or share, directly or indirectly, through any contract, arrangement,
understanding, relationship, agreement or otherwise: (1) Voting Power (which
includes the power to vote, or to direct the voting of, such security); and/or
(2) Investment Power (which includes the power to dispose, or to direct the
disposition of, such security). You are also the beneficial owner of a security
if you, directly or indirectly, create or use a trust, proxy, power of attorney,
pooling arrangement or any other contract, arrangement, or device with the
purpose or effect of divesting yourself of beneficial ownership of a security or
preventing the vesting of such beneficial ownership.

 

Some specific applications of the above definition of beneficial ownership are:

 

(i)  Family situations. Although the determination of beneficial ownership of
securities is necessarily a question to be determined in light of the facts of
each particular case, family relationships may result in your having, or
sharing, the power to vote, or direct the voting of, or dispose, or direct the
disposition of, shares held by your family members. In view of the broad
definition of “Beneficial Ownership,” it may be prudent to include such shares
in your beneficial ownership disclosure and then disclaim beneficial ownership
of such securities pursuant to Question 6.

 

(ii)  Shares held by others for your benefit. There are numerous instances in
which you may have, or share, voting or investment power (as defined above) over
securities, although the securities are held by another  person or entity. For
example, you may have or share such power in securities held for you or your
family members living with you by custodians, brokers, relatives, executors,
administrators or trustees; securities held for your account by pledgees;
securities owned by a partnership in which you are a member; and securities
owned by a corporation which is or should be regarded as a personal holding
company of yours or is controlled by you.

 

(iii)  Shares held by you for the benefit of others. Beneficial ownership of
securities also includes securities held in your name as a trustee, custodian or
other fiduciary where you have, or share, voting or investment power with
respect to such securities.

 

b.  Options and other rights to acquire securities. In addition to being
beneficial owner of securities over which you have, or share, voting or
investment power, the SEC has determined that you are deemed to be the
beneficial owner of a security if you have a right to acquire beneficial
ownership of (i.e., the right to obtain or share voting or investment power
over) such security at any time within sixty days. Examples of such rights would
include the right to acquire: (i) through the exercise of any option, warrant or
similar right; (ii) through conversion of any security; or (iii) pursuant to the
power to revoke, or the provision for automatic termination of, a trust,
discretionary





 

--------------------------------------------------------------------------------

 



 

account or similar arrangement. Also, if you have acquired or hold any options,
convertible securities or power to revoke such a trust with the “purpose or
effect” of changing or influencing control of the Company, you are deemed the
beneficial owner of the underlying securities upon such acquisition, without
regard to the sixty-day rule stated above.

 

4.  “Control” or “Controlled.”  The term “control” means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of the Company, whether through the ownership of voting securities, by
contract or otherwise. An executive officer  or director of a company generally
is considered to control that company. It is suggested that, if you are in doubt
as to the meaning of “control” in a particular context, you communicate with
counsel.

 

5.  “Equity Security.”  The definition of “equity security” encompasses more
than common and preferred stock. It includes for instance convertible debt
instruments as well as warrants and options to acquire stock or similar
securities. If you have a question as to the proper characterization of your
holdings you should consult with the Company’s legal counsel.

 

6.  “Executive Officer.”  “Executive officer” for the purpose of this
Questionnaire means the president of a company, any vice president of it in
charge of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy-making
function or any other  person  who performs similar policy-making functions for
the company. Executive officers of subsidiaries may be deemed executive officers
of a company if they perform such policy-making functions for the company.

 

7.  “Immediate Family.”  “Immediate family” for the purpose of this
Questionnaire includes your spouse, parents, children, siblings, mothers-and
fathers-in-law, sons- and daughters-in-law, and brothers- and sisters-in-law.

 

8.  “Officer.”  “Officer” means a president, vice president, secretary,
treasurer or principal financial officer, comptroller or principal accounting
officer, and any person routinely performing corresponding functions with
respect to any organization whether incorporated or unincorporated.

 

9.  “Person.”  “Person” for the purpose of this Questionnaire means an
individual, a corporation, a partnership, an association, a joint-stock company,
a business trust, an unincorporated organization, or any other entity.

 

10.  “Transaction” or “Transactions.”  “Transaction” or “transactions” is to be
understood in its broadest sense, and includes the direct or indirect receipt of
anything of value. No transaction or interest therein need be disclosed where:
(a) the rates or charges involved in the transaction are determined by
competitive bids, or the transaction involves the rendering of services as a
common or contract carrier or public utility at rates or charges fixed in
conformity with law or governmental authority; (b) the transaction involves
services as a bank depository of funds, transfer agent, registrar, trustee under
a trust indenture or similar services; or (c) the interest in question arises
solely from the ownership of securities of the Company and the interested party
receives no extra or special benefit not shared on a pro-rata basis by all
shareholders.

 

 

--------------------------------------------------------------------------------